Citation Nr: 1024163	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for intervertebral disc 
syndrome (IVDS) of the lumbar spine.

2.  Entitlement to service connection for IVDS of the lumbar 
spine.  

3.  Entitlement to service connection for left leg disability 
as secondary to back disability.  

4.  Entitlement to service connection for left hip disability 
as secondary to back disability.  

5.  Entitlement to service connection for arteriosclerotic 
heart disease manifested by severe mitral regurgitation and 
resulting in mitral valve prolapse and repair.  

6.  Entitlement to service connection for anxiety disorder, 
claimed as secondary to heart disability or service-connected 
back disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to 
August 1983.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

(Consideration of the appellant's claim of service connection 
for anxiety disorder is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.   By a July 1992 rating decision, the RO denied service 
connection for lower lumbar spine disc pathology; the Veteran 
did not appeal the denial of service connection.  

2.  The evidence received since the July 1992 RO decision is 
relevant and probative of the issue at hand and raises a 
reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran has IVDS at L5-S1that is as likely as not 
related to his military service.  

4.  The Veteran has radiculopathy caused by IVDS that affects 
his left leg.  

5.  The Veteran has radiculopathy caused by IVDS that affects 
his left hip.  

6.  The Veteran's heart disorder is not related to his 
military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for IVDS of the lumbar 
spine.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.302, 20.1103 (2009).

2.  The Veteran's IVDS at L5-S1 is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  

3.  Radiculopathy affecting the left leg is proximately due 
to a service-connected spine disability.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.310 (2006).  

4.  Radiculopathy affecting the left hip is proximately due 
to a service-connected spine disability.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.310 (2006).  

5.  The Veteran does not have a heart disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009); 38 
C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2005 and January 2009.  Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was not apprised of the requirement that new and 
material evidence be submitted in order to reopen his 
previously denied lumbar disc claim.  See Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).   However, because the Board will 
reopen this claim, a remand for notification is not 
warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  The 
Veteran was not afforded an examination related to his heart 
disorder claim because there is no evidence establishing that 
an event, injury, or disease occurred in service, or 
establishing disease manifesting during an applicable 
presumptive period for which the claimant qualifies, and no 
indication other than the Veteran's lay assertion that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  VA has no duty to 
inform or assist that was unmet. 
 
II.  Claim to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the record shows that the Veteran was denied service 
connection for what was characterized as lower lumbar spine 
disc pathology in a rating decision dated in July 1992.  He 
did not appeal the denial, and the RO's decision thus became 
final.  The Veteran submitted a claim that, owing to medical 
findings, has been characterized, and was adjudicated as, a 
claim for service connection for status post laminectomy and 
degenerative arthritis of the spine.  While the RO did not 
recognize the new claim as a claim to reopen the lumbar disc 
pathology claim denied in July 1992, the Board finds that, 
because the laminectomy addressed by the RO was the result of 
the same underlying disc pathology, the claim constitutes a 
petition to reopen the previously denied claim, at least with 
respect to disc disease. 

The evidence of record at the time of the July 1992 denial 
consisted of the Veteran's STRs, and reports of VA medical 
examinations given in August 1984, July 1988, November 1990, 
and April and May 1992.  Also of record were the report of 
back surgery performed at a private medical facility in 1991, 
the report of a Workers' Compensation decision, and other 
related private medical records.  The Veteran's claim was 
denied in July 1992 because there was no medical evidence 
establishing that the Veteran's disc disability, first shown 
in 1991, following a December 1990 work-related back injury, 
was related to his military service.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  In 1992 there was evidence of a current lumbar 
spine disability, and there was evidence of an in-service 
spine disability, though it was not apparent that it was 
related to the Veteran's lumbar spine discs.  What was 
missing at the time of the July 1992 RO decision was medical 
evidence of a nexus between the Veteran's military service 
and his then-current lumbar spine disc disability.  

Added to the record in the course of these claims are 
hundreds of pages of new evidence, including the report of an 
October 2008 VA spine examination.  In that examination, the 
examiner noted that he could not resolve the question as to 
whether the Veteran's service-connected lumbar strain caused 
his back to be weakened and make him more susceptible to 
degenerative disc disease (DDD) without resorting to 
speculation.  The examiner did, however, comment that the 
evidence as a whole suggested that the Veteran suffered disc 
injury at the time of his in-service injury that resulted in 
his being service-connected for lumbosacral strain.  He 
summarized that, there just is not enough medical evidence to 
say that there is a 50/50 probability or greater that he did 
have post-traumatic disc disease accompanying his lumbosacral 
strain.  

The Board notes that the report of a magnetic resonance 
imaging (MRI) examination done in conjunction with this 
examination shows that there was severe disc narrowing at L5-
S1, and mild developmental narrowing of the AP diameter at 
L2-L3, L3-L4, and L4-L5.  As will be discussed in the section 
that follows, at the time the Veteran was service connected 
for lumbosacral strain, the narrowing or irregularity of 
joint space in the spine was a rating criterion for 
evaluating lumbosacral strain.  38 C.F.R. § 4.71a (2002).  
This suggests that narrowing of the joint space can be a 
component of lumbosacral strain.  Because there has been 
added to the record this new relevant evidence related to the 
Veteran's severe disc narrowing at L5-S1, and because it 
suggested a relationship to his in-service back injury, the 
Board finds that new and material evidence has been received, 
and the claim for disc disease of the lumbar spine is 
reopened.

III.  Lumbar Disc Disease

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

As noted in the preceding section, the Veteran was afforded a 
VA spine examination in October 2008.  MRI examination 
revealed severe disc narrowing at L5-S1, and mild 
developmental narrowing of the AP diameter at L2-L3, L3-L4, 
and L4-L5.  X-ray examination also revealed severe 
degenerative disc disease at L5-S1.  The examiner's diagnosis 
was severe degenerative disc disease at L5-S1.  The examiner 
stated that he would have to resort to speculation to opine 
that it is at least as likely as not that the Veteran's 
degenerative disc disease was related to his military 
service.  However, this examiner also went on to provide what 
he referred to as several points in the Veteran's favor.  
Included in those was the fact that the Veteran had injured 
his back in service, and was admitted for treatment 
thereafter, and was again admitted for additional treatment 
two weeks later.  This examiner noted that admissions like 
these were rarely required for an otherwise healthy 22-year-
old with lumbosacral strain.  He continued that this would 
suggest, but not prove at or beyond 50/50 probability that 
the Veteran suffered a disc injury as well as a back strain.  

Here, there is medical evidence of a current disc-related 
back disability, diagnosed by the October 2008 VA examiner as 
severe DDD at L5-S1.  There also is evidence of an in-service 
back injury.  Regarding the requirement that there be medical 
evidence of a nexus between the current DDD and the in-
service injury, the Board finds that there is.  Giving the 
Veteran the benefit of the doubt, the Board finds that the 
October 2008 examiner's comment-that the evidence suggests 
that the Veteran suffered a disc injury at the time of his 
back strain injury in service-constitutes medical evidence 
of a nexus between the in-service injury and the current 
severe DDD at L5-S1.  In support of this conclusion, the 
Board notes again that the rating criteria in effect for 
evaluating lumbosacral strain prior to the current rating 
criteria included criterion related to narrowing of the joint 
spaces.  It follows then that narrowing of joint spaces can 
be related to the lumbosacral spine for which the Veteran is 
service connected.  

To summarize, because the Veteran has a current acquired 
lumbar spine disc disability, because there is evidence of an 
in-service back injury for which the Veteran has been service 
connected for lumbosacral strain, and because there is 
evidence suggesting that the Veteran suffered a disc injury 
at the same time as his back strain injury in service, giving 
the Veteran the benefit of the doubt, the Board finds that 
there is a nexus between the in-service injury and the 
current DDD at L5-S1.  Service connection is therefore 
warranted.  

IV.  Leg and Hip

The Veteran contends that he has leg and hip disabilities 
that are related to his service-connected back disability.  
At his October 2008 VA examination, the examiner was asked if 
the Veteran's complaints of leg and hip pain are in any way 
associated with his service-connected back disability.  In 
response to this question, the examiner noted that the 
Veteran's complaints of leg and hip pain are predominately 
sciatica mixed with some degenerative joint disease of the 
hips.  The Veteran's pains radiate into his gluteus, which is 
unusual for degenerative joint disease of hips, but very 
common for sciatica related to either acute lumbosacral 
strain or lumbar disk disease/injury.  The examiner also 
noted that the Veteran's acute lumbosacral strain that 
occurred in the service has by definition resolved, leaving 
sciatica related to either chronic lumbosacral strain or 
chronic lumbar disc disease.  

Here, notwithstanding the October 2008 examiner's statement 
that the Veteran's in-service acute lumbosacral strain had, 
by definition, resolved, the Board notes that, while the 
acute lumbosacral strain may have resolved, the fact remains 
that the Veteran is now service-connected for chronic 
lumbosacral strain and disc disease at L5-S1.  Based on this 
examiner's findings, the Veteran has a current diagnosis of 
sciatica in the left leg and left hip.  Because the October 
2008 examiner has opined that the Veteran's left leg and left 
hip sciatica are related to either chronic lumbosacral strain 
or chronic lumbar disc disease, and because the Veteran is 
now service-connected for both of these, the Board finds that 
there is medical evidence of a nexus between the current left 
leg and left hip disabilities and at least one of his 
service-connected back disabilities.  Accordingly, service 
connection is granted for both a left leg and a left hip 
radiculopathy.  



V.  Heart

The Veteran contends that he has a heart disability that is 
related to his military service.  His STRs contain no 
evidence of any complaint or treatment related to the heart.  
In his claim he stated only that he was claiming anxiety as 
secondary to his heart condition, implying that he had a 
heart disability that should be service-connected.  In 
correspondence dated in June 2005 the Veteran was asked to 
provide or to identify any evidence related to a heart 
disability service connection claim.  While evidence 
subsequently was introduced into the record showing that the 
Veteran underwent post-service surgery for severe mitral 
regurgitation, there has been no evidence submitted showing 
that the Veteran had an event in service related to his 
current heart disability, and no medical evidence of a nexus 
between the Veteran's military service and his post-service 
heart disability.  

At a December 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran advanced no argument related to his 
heart claim.  In response to a question about the heart 
claim, he only stated that the VA medical establishment knew 
of his heart disability, and stated that he did not know if 
it was related to his military service.  

Thus, while there is evidence of a current heart disability, 
there is no evidence of any related in-service event, and no 
medical evidence of a nexus between either the Veteran's 
military service or a service-connected disability and the 
current heart disability.  

The Board acknowledges the Veteran's contention that he has a 
current heart disability that he evidently suspects is 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his heart disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2009).  
Consequently, the Veteran's own assertions as to the etiology 
of his heart disability have no probative value.  See Sheets 
v. Derwinski, 2 Vet. App. 512, 515 (1992) (VA not required to 
accept every bald assertion made by a Veteran as to service 
incurrence or aggravation of a disability (citing Wood v. 
Derwinski, 1 Vet.App. 190 (1991)).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's current heart disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service; nor is it etiologically related to any of 
his service-connected disabilities.  


ORDER

New and material evidence to reopen a claim of service 
connection for IVDS of the lumbar spine having been 
presented, the petition to reopen the claim is granted.  

Entitlement to service connection for IVDS at L5-S1 is 
granted.  

Entitlement to service connection for left leg radiculopathy 
caused by IVDS at L5-S1 is granted.  

Entitlement to service connection for left hip radiculopathy 
caused by IVDS at L5-S1 is granted.  

Entitlement to service connection for arteriosclerotic heart 
disease, manifested by severe mitral regurgitation and 
resulting in mitral valve prolapse and subsequent repair, is 
denied.  




REMAND

The Veteran has been diagnosed with mood and anxiety 
disorders that he at one time contended were etiologically 
related to his heart disorder.  More recently he has claimed 
that they are related to his back disorders.  Of record is 
the report of a November 2008 psychological examination 
wherein the examiner opined, in the course of providing a 
diagnosis utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria, that these disorders are due to his 
degenerative disc disease.  However, this examiner also 
acknowledged that the Veteran's diagnoses are due to several 
other factors, including significant marital conflict and 
financial difficulties and a personality disorder that 
predisposed him to experience more severe symptoms of any 
subsequent psychiatric disorder, 

The Board notes that the medical evidence of record shows 
that the Veteran's anxiety has been caused by a number of 
problems, including marital and other family problems, money 
problems, and a long list of medical problems, only one of 
which is his back disability.  The Board thus finds it 
difficult to rely on the November 2008 DSM-IV medical opinion 
that limits attribution of the Veteran's mood and anxiety 
disorders to IVDS.  The Board therefore will remand in order 
to afford the Veteran another examination, this time by a 
psychiatrist, in order to determine the cause(s) of his 
mood/anxiety disorders. 

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should arrange for the 
Veteran to undergo a VA examination by a 
psychiatrist to determine the current 
diagnosis and etiology of any anxiety 
disorder.  The examiner must provide a 
medical opinion, based on review of the 
entire record, including the Veteran's 
self-reported history, as to whether any 
anxiety disorder is at least as likely as 
not related to the Veteran's period of 
military service.  An opinion should also 
be provided as to whether any service-
connected disability has caused or made 
worse any anxiety disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  (Because, by its very 
nature, a medical opinion is just that, 
an opinion rather than a statement of 
certainty, the Board recognizes that 
conjecture, tempered by the examiner's 
medical expertise and experience, is a 
component of a medical opinion.  Thus, 
opinions should be provided even if some 
speculation is required.)  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


